EXHIBIT 10.59

 

Wells Fargo Bank N.A.

Tacoma Regional Commercial Banking Office

1201 Pacific Avenue, Third Floor

Tacoma, WA 98402-4301

800 688-0224

253 593-5215 Fax

 

 

 

July 31, 2002

 

Mr. Steven C. Cooper

Executive Vice President &

  Chief Financial Officer

Labor Ready, Inc.

P.O. Box 2910

Tacoma, Washington  98401

 

Dear Steve:

 

                Wells Fargo Bank, National Association (“Bank”) has made a
credit accommodation to Labor Ready, Inc., a Washington corporation
(“Borrower”), pursuant to the Credit Agreement dated as of January 4, 2002 (the
signed Credit Agreement incorrectly shows the date as January 4, 2001), executed
by Bank and Borrower (the “Credit Agreement”).  Except as otherwise defined
herein, all capitalized terms herein shall have the meanings given in the Credit
Agreement.

 

                In Bank’s prior letter to Borrower dated June 12, 202 (the
“Consent Letter”), the parties confirmed Bank’s consent to a certain
subordinated debt offering and modified the EBITDA Coverage Ratio in Section
4.9(d) of the Credit Agreement.  When the consent Letter was executed the
parties agreed to subsequently negotiate a mutually acceptable “change of
control” provision for the Credit Agreement.  This letter will confirm the
following agreement between Bank and Borrower:

 

1.

 

Section 6.1 of the Credit Agreement shall be deemed modified hereby to include
the following paragraph at the end thereof:

 

 

 

 

 

 

 

“(i)  The occurrence of any “Change of Control” as defined in the GECC Letter of
Credit Documents, as same may be amended by any amendment consented to by Bank.”

 

 

 

--------------------------------------------------------------------------------


 

2.

 

Except as expressly provide herein, all terms and provision of the Credit
Agreement and the other loan documents shall continue in full force and effect
without waiver or modification, and Bank reserves all of its rights, privileges
and remedies in connection therewith

 

 

                Please acknowledge your acceptance of the foregoing by executing
and returning to the undersigned this letter or a copy hereof not later than
August 7, 2002.

 

Sincerely,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Edward Foreman

Title:

VICE PRESIDENT

 

 

Acknowledged and agreed to by:

 

LABOR READY, INC.

 

 

By:

/s/ Steve Cooper

Title:

CFO

 

2

--------------------------------------------------------------------------------